November   3, 1970


Hon. John Allen, Chairman         Opinion No. M-716
Texas Water Resources Study
  Committee                       Re: Does a waste water
House of Representatives               treatment plant quali-
P. 0. Box 12236, Capitol Station'      fy under the laws of
Austin, Texas                          this state as a "pro-
                                       ject" eligible for
                                       loans and partial or
                                       complete participation
                                       of ownership by the
                                       state from the Water
Dear Sir:                              Development Fund?

     By letter of r-cent date, your Committee has asked our
opinion in answer to the following question:

          "Does a waste water treatment plant
          qualify under the laws of this state
          as a 'project' eligible for loans and
          partial or complete participation of
          ownership by the state from the Water
          Development Fund?"

     We are of the opinion that a waste water treatment plant,
which is otherwise within the purview of the laws governing
the Texas Water Development Board, is within the definition of
"project" as such term is defined by the Legislature in Article
8280-9, Vernon's Civil Statutes of Texas. Section 2(f) of this
statute reads as follows:

          "(f)   'Project' means any engineering
                 undertaking or work for the pur-
                 pose of the conservation and de-
                 velopment of the surface or sub-
                 surface water resources in the
                 State of Texas, including the
                 control, storing, and preser-
                 vation of its storm and flood-
                 waters and the waters of its




                            -3465-
Hon. John Allen, Chairman, page 2    (M-716)



               rivers and streams for all use-
               ful and lawful purposes by the
               acauisition. imwrovement. exten-
                               A



               sion, or construction of dams,
               reservoirs,
                         aiid
               storage projects (including
               underground storage projects),
               filtration and water treatment
               plants including any system
               necessary for the transportation
               of water from storage to points
               of distribution, or from storage
               to filtration and treatment
               plants, including
                        '         facilities for
               transporting water therefrom to
               wholesale purchasers, by the ac-
               guisition, by purchase of rights
               in underground water, by the
               drilling of wells, or for an
                                      ----=$i
               or more of such purposes  or met
               &"      (Emphasis added)

     Filtration and treatment of water can very well be
made an integral part of any water "project", whether the
filtration results in producing drinking water or in clean-
ing the water only sufficiently so as to be released back
into a public stream, because protection of the purity of
the waters of the State is a public right and duty under
the Conservation Amendment (Art. XVI, Sec. 59, Texas Con-
stitution).  Parker v. San Jacinto County W.C.I.D. No. 1,
154 Tex. 15, 273 S.W.2d 586 (1954); Hurt v. Cooper, 130
Tex. 433, 110 S.W.2d 896, 904 (1937), stating:

     "The statute having defined the word, we are not
      concerned with its usual meaning....";

Central Power & Light Co. v. State, 165 S.W.2d 920,925
(Tex.Civ.App. 1942, error ref.) wherein the Court stated:

     "The decision in the Standard case is clearly
      grounded upon the proposition that the Legis-
      lature had itself defined what it meant to imply
      by the quoted term, and that for purposes of
      definition resort may not be had to the general
      meaning (nor, by parity of reasoning, to any
      other meaning) of the term...."




                            -3466-
Hon. John Allen, Chairman, 'page 3    (M-716)



In accord, in other jurisdictions following a broad and
liberal meaning as to the word "project", see Lake Ontario
Land Development h Beach Protection Association v. F.P.C.,
212 F.2d 227 (C.A. Dist. of Col. 1954); Pacific Power &
Light Co. v. F.P.C., 184 F.2d 272 (C.A. Dist. of Col. 1950);
Garel v. Board of County Commissioners of Summit County, 447
P.2d 209, (Colo.Sup.Ct. 1968).

     The Texas Conservation Amendment and laws enacted our-
suant thereto such as those relating to the Water Develop-
ment Board are to be given a broad and liberal construction.
Corzelius v. Harrell, 143 Tex. 509, 186 S.W.2d 961 (1945);
Clark v. Briscoe, 200 S.W.2d 674 (Tex.Civ.App. 1947, no
wrrt).

     We held in Attorney General Opinion No. M-2 (1967) that
the word "project" in Article 8280-9, supra, should be given
a broad and liberal construction.  It can very well,be said
that waste water treatment and the reclaiming of the quality
of water should be included in many projects and that such
reclamation of the water might be the only means available
to provide an adequate water supply in some areas of Texas.
Also, since the Texas Water Rights Commission must certify
that "the project contemplates optimum development of the
site of the project", we are of the opinion some cases might
require that reclamation of the quality of waters from waste
water to a higher water quality by filtration through waste
water treatment plants would, for that reason also, be auth-
orized by law as a "project", or part thereof. Art. 7477,
V.C.S., as amended by Art. 8280-9, V.C.S., Sec. 12.


                       SUMMARY
                       -------

          The word "project" as defined in Article
          8280-9, V.C.S., governing the Texas Water
          Development Hoard, can include a waste
          water treatment plant either alone, or as
          a part of a larger eHneering   plan.




                                     y General of Texas




                           -3467-
                                                .   .-




Hon. John Allen, Chairman, page 4     (M-716)



Prepared by Roger Tyler
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W.E. Allen, Co-Chairman

Roland Allen
Linward Shivers
John Reeves
Dunk Sullivan

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3468-